NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


NANCY JO GRANT,                             )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2698
                                            )
GREEN TREE SERVICING, LLC, a                )
foreign limited liability company,          )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for DeSoto
County; Kimberly Carlton Bonner, Judge.

Nancy Jo Grant, pro se.

Michael Ruff of Timothy D. Padgett, P.A.,
Tallahassee, for Appellee.



PER CURIAM.

             Affirmed.



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.